Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 5, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 1, 5, 13 the limitations “wherein each of the single-slot M.2 modules and the dual-slot dGPU module include a first portion and a second portion, the first portion being larger than the second portion for each respective single-slot M.2 modules and the dual-slot dGPU module, wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors” are unclear since neither the written description nor the drawings appear to describe/show the claimed features. In addition, no any label found on the drawings/SPEC for the new limitations. Most important is that there are more than one ways to interpret the claim language. For 

Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the limitations (listed on above 112 rejections), rejected under 35 U.S.C. 112, second paragraph, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cousineau ( US 10729030 B1) in view of WU (US 9818456 B1).
Regarding claim 1, Cousineau disclosed An information handling system, (abstract; fig 1-15) comprising: two or more single-slot M.2 modules (at least fig 1-2, fig 14, fig 10); a dual-slot discrete graphics processing unit (dGPU) module (col. 16, line 10-30’ at least fig 7); a printed circuit board, including: a plurality of M.2 connectors aligned on a same edge of the printed circuit board (at least fig 1-2) such that: a first single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a first M.2 connector of the plurality of M.2 connectors (at least fig 9-10); a second single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a second M.2 connector of the plurality of M.2 connectors; and the dual-slot dGPU module is coupled to a third and a fourth M.2 connector of the plurality of M.2 connectors (fig 1-, wherein each of the single-slot M.2 modules and the dual-slot dGPU module include a first portion and a second portion, the first portion being larger than the second portion for each respective single-slot M.2 modules and the dual-slot dGPU module (at least fig 1-2, Fig 14, Fig 10; Examiner consider the second portion is the portion connect to the connector). 
The cited Cousineau embodiment shows in fig 1 doesn’t teach: four M.2 connectors and first and second single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a first M.2 connector of the plurality of M.2 connectors; wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors. 
Examiner’s note: the primary art only shows two connectors.
Wu teaches an information handling system comprising: at least four connectors and first and second single-slot module of the two or more single-slot modules is coupled to a first and second connectors of the plurality of connectors. Examiner’s note: Wu disclosed four or more connectors and modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 modules and coupled to a first and second or more M.2 connector of the plurality of M.2 connectors) so as to have (Cousineau in view of Wu): a first single-slot M.2 module of the two or more single-slot M.2 modules is coupled to a first M.2 connector of the plurality of M.2 connectors (at least fig 9-10; see also Wu’s fig 1 with duplication of the modules and ; wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors (at least fig 9-10; see also Wu’s fig 1, with duplication of the modules and connectors). 
The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 
 Regarding claim 5, Cousineau disclosed An information handling system, (abstract; fig 1-15) comprising: two or more single-slot M.2 modules (at least fig 9); a dual-slot discrete graphics processing unit (dGPU) module (at last fig 1-2, fig 7-8); a printed circuit board (at least fig 1-2), including: a plurality of M.2 connectors aligned on a same edge of the printed circuit board (at least fig 1-2) such that one or more combinations of i) the two or more single-slot M.2 modules and/or ii) the dual-slot dGPU module can be coupled to two or more of the plurality of M.2 connectors (at last fig 1-2, fig 7-8). Cousineau doesn’t disclose: two or more single-slot M.2 modules. Examiner’s note: cited figure only disclosed one single-slot M.2 modules, wherein each of the single-slot M.2 modules and the dual-slot dGPU module include a first portion and a second portion, the first portion being larger than the second portion for each respective single-slot M.2 modules and the dual-slot dGPU module (at least fig 1-2, Fig 14, Fig 10; Examiner consider the second portion is the portion connect to the connector). 
wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors.
Wu further teaches information handling system comprising two or more single-slot module with connectors (at least fig 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 modules and coupled to a first and second or more M.2 connector of the plurality of M.2 connectors) so as to have (Cousineau in view of Wu): one or more combinations of i) the two or more single-slot M.2 modules and/or ii) the dual-slot dGPU module can be coupled to two or more of the plurality of M.2 connectors (at last fig 1-2, fig 7-8; see also Wu’s fig 1-6) wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors (at least fig 9-10; see also Wu’s fig 1, with duplication of the modules and connectors).
The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 

Regarding claim 13, Cousineau further disclosed A printed circuit board, (abstract; fig 1-15) comprising: a plurality of M.2 connectors aligned on a same edge of the printed circuit board  , wherein each of the single-slot M.2 modules and the dual-slot dGPU module include a first portion and a second portion, the first portion being larger than the second portion for each respective single-slot M.2 modules and the dual-slot dGPU module (at least fig 1-2, Fig 14, Fig 10; Examiner consider the second portion is the portion connect to the connector). 
Cousineau doesn’t teach: more than two M.2 connectors, first and second single-slot M.2 module connect to the connectors when the dual-slot dGPU module is connected, wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors.
Examiner’s note: cited fig 1-2 only show two connectors.
Wu further teaches information handling system comprising two or more (or four or more) single-slot module with connectors (at least fig 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure (modified the duplication of the single-slot M.2 module of the two or more single-slot M.2 modules and coupled to a first and second or more M.2 connector of the plurality of M.2 connectors) so as to have (Cousineau in view of Wu): a first M.2 connector of the plurality of M.2 connectors is connected to a first single-slot M.2 module (col. 19, lines 5-20); a second M.2 wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors (at least fig 9-10; see also Wu’s fig 1, Fig 9-10 with duplication of the modules and connectors). The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 
Regarding claims 2, 14, modified Cousineau further disclosed the third and the fourth M.2 connector of the plurality of M.2 connectors are adjacent to one another (at least fig 1-2).
Regarding claims 3, 11, modified Cousineau further disclosed at least one of the single- slot M.2 modules include a solid-state storage (SSD) module (col. 19, lines 30-45).
Regarding claims 4, 12, 15, modified Cousineau further disclosed a pitch between each of the plurality of M.2 connectors is substantially the same (at least fig 1-3).
Regarding claim 6, modified Cousineau further disclosed each of the plurality of M.2 connectors is connected to respective single-slot M.2 module (at least fig 7; col. 19, lines 5-20).
Regarding claim 7, modified Cousineau further disclosed four single-slot M.2 modules, and wherein the printed circuit board includes at least four M.2 connectors, wherein each of four M.2 connectors are respectively connected to the four single-slot M.2 modules (at least Wu’s fig 1-6; see also the modification for the duplications of modules and slots discussion in the above rejection).
Regarding claim 8, modified Cousineau further disclosed two of the plurality of M.2 connectors are connected to respective single-slot M.2 modules of the two or more single-slot M.2 modules, and two other M.2 connectors of the plurality of M.2 connectors are coupled to the dual-slot dGPU module (at least Wu’s fig 1-6; see also the modification for the duplications of modules and slots discussion in the above rejection).
Regarding claim 9, modified Cousineau further disclosed the two other M.2 connectors are adjacent to one another (at least Wu’s fig 1-6; see also the modification for the duplications of modules and slots discussion in the above rejection).
Regarding claim 10, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a quad-slot dGPU module, wherein four of the M.2 connectors of the plurality of M.2 connectors are coupled to the quad-slot dGPU module. It would have been obvious to one having ordinary skill in the art before the effective filing date and/or at the time the invention was made to have a quad-slot dGPU module, wherein four of the M.2 connectors of the plurality of M.2 connectors are coupled to the quad-slot dGPU module, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the current feature is to provide more connectivity for the modified design.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “However, as is evident from FIGUREs 1 and 2 of Cousineau, Cousineau has no discussion or description of "wherein the plurality of M.2 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
First of all, the new amended limitations are rejected by 112 rejections as discussed above.
Cousineau further teaches: wherein each of the single-slot M.2 modules and the dual-slot dGPU module include a first portion and a second portion, the first portion being larger than the second portion for each respective single-slot M.2 modules and the dual-slot dGPU module (at least fig 1-2, Fig 14, Fig 10; Examiner consider the second portion is the portion connect to the connector). 
Cousineau doesn’t teach: more than two M.2 connectors, first and second single-slot M.2 module connect to the connectors when the dual-slot dGPU module is connected, wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors.
Examiner’s note: cited fig 1-2 only show two connectors.
Wu further teaches information handling system comprising two or more (or four or more) single-slot module with connectors (at least fig 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplicate the single-slot modules and the single-slot) and modify to previous discussed structure duplication of the single-slot M.2 module of the two or more single-slot M.2 modules and coupled to a first and second or more M.2 connector of the plurality of M.2 connectors) so as to have (Cousineau in view of Wu): a first M.2 connector of the plurality of M.2 connectors is connected to a first single-slot M.2 module (col. 19, lines 5-20); a second M.2 connector of the plurality of M.2 connectors is connected to a second single-slot M.2 module (with Wu’s duplication concept/design); and a third and a fourth M.2 connector of the plurality of M.2 connectors is connected to a dual-slot dGPU module (at least fig 1-2; see also Wu’s fig 1-6) wherein the plurality of M.2 connectors are aligned on a same edge of the printed circuit board such that only the second portion of each of the single-slot M.2 modules and the dual- slot dGPU module is in superimposition with the printed circuit board when coupled to respective M.2 connectors (at least fig 9-10; see also Wu’s fig 1, Fig 9-10 with duplication of the modules and connectors). The motivation to modify the previous discussed structure with the current feature is to further provide more connectivity for the modified structure. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841